In re: Melvin D. Ford applying for writs of certiorari, prohibition, mandamus and habeas corpus. Orleans Parish.
Writ Granted. Revocation of probation reversed. That portion of defendant’s sentence requiring payment of $500 to Appellate Process Fund is annulled and set aside. Case remanded to the Criminal District Court for the Parish of Orleans for correction of the sentence by making the sum payable to the District Attorney of Orleans Parish in accordance with law. See, State v. Rugon, 355 So.2d 876 (La.1977).